Case: 11-10288     Document: 00512046193         Page: 1     Date Filed: 11/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2012
                                     No. 11-10288
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,
                                                  Plaintiff - Appellee

v.

2000 MERCEDES S430, VIN WDBNG70JOYA000670, In Rem,

                                                  Defendant
DARREN L. REAGAN,
                                                  Claimant-Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:08-cv-00194-M


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        IT IS ORDERED that the motion for summary affirmance is GRANTED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.